Title: Impressed American Seamen, [28 March] 1796
From: Madison, James
To: 




[28 March 1796]

   
   After the debate on 1 March, Livingston (New York) reported to the House on 14 March a bill for the relief and protection of American seamen. It was read twice and committed. The third reading of the bill began on 28 March with the blanks being filled to authorize an appropriation of $15,000 to pay the agents and to set the price of sailors’ certificates at twenty-five cents (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 786, 802).


Mr. Madison wished every part of the present bill to be as free from objection as possible; nor could he discover any palpable deficiency in it. Its provisions, he believed, might be divided into three classes, viz. that which directs agents to be appointed; the next to seek redress, according to the Law of Nations, in behalf of American citizens; and also all other persons sailing under the American flag, conformably to the Law of Nations. If gentlemen recollect that the agents are only to take an account of all persons impressed, and make representations thereof from time to time to the President, it will be seen that they have nothing to do with expounding the Law of Nations in such cases. The Executive will have the opportunity, as he ought to have, of determining which are entitled to their protection and which are not entitled to it. With respect to neutral seamen, it appeared to him consistent with the Law of nations, and of great importance to the national interest, that they should be protected equally with their own citizens. It was before observed, that when war takes place in Europe, that the seamen of that country find their advantage in seeking employment in American vessels; therefore, if they meant to pursue their own interest, they would afford such men protection. And there was no ground to doubt that if a neutral seaman should be impressed from on board an American vessel, that an application for redress would be as likely to meet with success, as if he had been a native American. In the first place, no nation could have the pretence of a right to seize neutral seamen more than natives; in the next place they would be early distinguished from their own subjects, when Britain was the adverse party; and in the last place, an injury done to them, would not only be an injury done to the American nation, but also to the nation to which such seamen should belong. With respect to native Americans, and citizens before the year 1783, there can be no doubt of their being respected, provided they are furnished with proper certificates. It was true that it had never been avowed by Great Britain that she would impress American citizens from American vessels. Yet it was a fact that such had been impressed, when they have been without protections, as subjects of Great Britain. He understood that it had been insisted upon as an essential proof that the captain of a vessel shall make oath to the fact, which could not be done, in many cases. If, therefore, they could give to their seamen, any testimony which may secure them from violence, it was incumbent upon them to do so, and this bill did no more.



   
   Claypoole’s Am. Daily Advertiser, 7 Apr. 1796 (reprinted in Philadelphia Gazette, 7 Apr. 1796).




[28 March 1796]

   
   Continuing the debate, Coit (Connecticut) opposed the bill, declaring that it was unnecessary as the Constitution already gave the president the authority to appoint consuls and such agents as he thought necessary. He also argued that the standards of proof for the citizenship of American seamen were “too loose” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 812).


Mr. Madison observed, that the gentleman from Connecticut seemed to think the present measure cast a reflection upon the executive. He could by no means think so. He said the executive had the power, by the constitution, of appointing ambassadors, other public ministers, and consuls; but the agents proposed to be appointed in this bill were neither ambassadors, public ministers, or consuls; they would have no rank as public characters, but be mere agents to do the business mentioned in the act; that they were not consuls was plain, because they were sent to do business which it was said the consuls had neglected to do. Again, he would remark, that although the President had the power to appoint ambassadors, other public ministers and consuls, the constitution required that the Senate should approve such appointments. But, with respect to agents, the case was different. The President appointed one agent to send to the West Indies, without that consent. He supposed, therefore, that that appointment was founded on some law relative to intercourse with foreign nations; he supposed, if the power was not so derived, it had been inaccurately exercised. If agents were to be employed, the offices, he said should be created by them, money appropriated, and left to be filled by the executive.



   
   Claypoole’s Am. Daily Advertiser, 7 Apr. 1796 (reprinted in Philadelphia Gazette, 8 Apr. 1796).



   
   After a motion to recommit the bill failed, it passed the House on 28 Mar. by 77 to 13, with JM voting in the majority. The Senate, on 20 Apr., tried to amend the bill but finally accepted the House version on 24 May. The president signed “An Act for the relief and protection of American seamen” on 28 May (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 820, 1095, 1114, 1294, 1423; JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:518, 519, 535, 536, 567, 574, 575, 579, 586; U.S. Statutes at LargeThe Public Statutes at Large of the United
          States of America … (17 vols.; Boston, 1848–73)., 1:477–78).




